Name: Commission Implementing Decision (EU) 2017/862 of 17 May 2017 laying down the animal health and veterinary certification conditions for the re-entry of registered horses for competition after temporary export to Turkmenistan, amending Annex I to Decision 93/195/EEC as regards the entry for Turkmenistan and amending Annex I to Decision 2004/211/EC as regards the entry for Turkmenistan in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 3207) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: social affairs;  tariff policy;  means of agricultural production;  trade policy;  agricultural activity;  agricultural policy;  Asia and Oceania
 Date Published: 2017-05-19

 19.5.2017 EN Official Journal of the European Union L 128/55 COMMISSION IMPLEMENTING DECISION (EU) 2017/862 of 17 May 2017 laying down the animal health and veterinary certification conditions for the re-entry of registered horses for competition after temporary export to Turkmenistan, amending Annex I to Decision 93/195/EEC as regards the entry for Turkmenistan and amending Annex I to Decision 2004/211/EC as regards the entry for Turkmenistan in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 3207) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 12(1) and (4), Article 16(2) and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries that meet certain animal health requirements. (2) Annex I to Commission Decision 93/195/EEC (2) sets out lists of third countries assigned to sanitary groups A to E. Annex VII to that Decision contains, amongst others, a model health certificate to be used for the re-entry of registered horses after temporary export for less than 60 days to participate in the equestrian events of the Asian Games and the Endurance World Cup. (3) The equestrian events of the 2017 Asian Indoor and Martial Arts Games will take place in Ashgabat, Turkmenistan, from 17 to 27 September 2017 under the auspices of the FÃ ©dÃ ©ration Equestre Internationale. (4) In order to authorise the re-entry into the Union of registered horses for competition after temporary export for the purpose of taking part in the Asian Indoor and Martial Arts Games, and in order to provide for a model health certificate to accompany such registered horses, it is necessary to include Turkmenistan in the appropriate sanitary group in Annex I to that Decision and to lay down that those horses may re-enter the Union only when accompanied by a health certificate in accordance with the model set out in Annex VII to Decision 93/195/EEC. (5) Decision 93/195/EEC should therefore be amended accordingly. (6) Annex I to Commission Decision 2004/211/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the conditions applicable to such imports. (7) In order to host the equestrian events of the 2017 Asian Indoor and Martial Arts Games, the competent authorities of Turkmenistan requested that a part of the territory of that country, established in the south of the Akhal region, be recognised as an equine disease-free zone for a limited period of time. (8) In February 2017, the Commission services participated in a mission carried out by the World Organisation for Animal Health (OIE) in Turkmenistan to assist that country in finalising the establishment of the equine disease free zone, which consists of a core zone embedded in a surveillance zone. (9) The competent authorities of Turkmenistan provided a number of guarantees, in particular as regards the notifiability of the diseases listed in Annex I to Directive 2009/156/EC in their country and the undertaking to fully comply with Article 12(2)(f) of that Directive as regards the immediate disease notification to the Commission and the Member States. (10) African horse sickness, Venezuelan equine encephalomyelitis and vesicular stomatitis have never occurred in Turkmenistan. The last case of dourine reported to OIE occurred in 2010. There is no report on a case of glanders for at least 3 years, as required by OIE for a country claiming freedom from that disease. (11) Turkmenistan has carried out a comprehensive serological survey on the equine population in the country and in particular in the surveillance zone of the equine disease free zone with negative results in all cases for African horse sickness, glanders and dourine. For a period of 6 months, starting formally on 15 March 2017, the core zone will remain free of equidae until participating horses will be introduced according to the agreed quarantine protocol. (12) In order to ensure the sustainable protection of the health status of the equine population within the equine disease-free zone, the Turkmen authorities have undertaken to operate a newly erected quarantine facility right next to the equine disease free zone to control the entry of equidae from holdings in other parts of Turkmenistan and arriving from certain third countries not listed in Annex I to Decision 2004/211/EC. During this pre-entry quarantine the animals are subjected to the animal health tests in line with Union import conditions. (13) Taking into account the satisfactory results reported from the aforementioned mission, together with the information and guarantees provided by Turkmenistan, Turkmenistan should be included in the list of third countries set out in Annex I to Decision 2004/211/EC for the re-entry of registered horses during the period of 10 September to 10 October 2017. At the same time Turkmenistan should be regionalised for certain equine diseases. From an epidemiological point of view the equine disease-free zone in Turkmenistan should be assigned to sanitary group B in the list in Annex I to Decision 2004/211/EC. (14) Decision 2004/211/EC should therefore be amended accordingly. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorise the re-entry of registered horses for competition after temporary export to the part of the territory of Turkmenistan regionalised for the participation in the 2017 Asian Indoor and Martial Arts Games in Ashgabat, provided that they are accompanied by a health certificate in accordance with the model health certificate set out in Annex VII to Decision 93/195/EEC duly completed within the period of time indicated in Annex I to Decision 2004/211/EC. Article 2 Annex I to Decision 93/195/EEC is amended in accordance with Annex I to this Decision. Article 3 Annex I to Decision 2004/211/EC is amended in accordance with Annex II to this Decision. Article 4 This Decision is addressed to the Member States. It shall apply until 31 October 2017. Done at Brussels, 17 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). ANNEX I Annex I to Decision 93/195/EEC is amended as follows: (1) the list of third countries in the Sanitary Group B is replaced by the following: Australia (AU), Belarus (BY), Montenegro (ME), former Yugoslav Republic of Macedonia (2) (MK), New Zealand (NZ), Serbia (RS), Russia (3) (RU), Turkmenistan (3) (5) (TM), Ukraine (UA).; (2) footnote 3 is replaced by the following: (3) Part of the third country or territory in accordance with Article 13(2)(a) of Directive 2009/156/EC as indicated in columns 3 and 4 of the table in Annex I to Decision 2004/211/EC.; (3) the following footnote 5 is added: (5) For the period indicated in column 15 of the table in Annex I to Decision 2004/211/EC.. ANNEX II Annex I to Decision 2004/211/EC is amended as follows: (1) in the table, the following entry for Turkmenistan is inserted in the alphabetic order of the ISO-code between the entries for Thailand and Tunisia: TM Turkmenistan TM-0 Whole country          Valid from 10 September to 10 October 2017 TM-1 The equine disease free zone of Ashgabat(see Box 8 for details) B  X        (2) the following Box 8 is added: Box 8 TM Turkmenistan TM-1 The Equine Disease Free Zone (EDFZ) of Ashgabat consisting of: (1) the core zone established at 37.925300 N, 58.438068 E, east of the junction of auto route M37 and the Kuliyev Street leading northwards, and the fresh water canal (Garagum Canal) to the north and the railway to the south; (2) the surveillance zone of 30 to 50 km deep from the soiled water canal in the north to the state border with Iran, and 110 km wide from the district of Anew east of Ashgabat to the district of Baharden west of Ashgabat, including the international airport close to the core zone.